 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   AUBRIE F., by and through her Guardian              Case No.: 18cv2850-CAB-MDD
     Ad Litem, Shelbe Foate,
12
                                        Plaintiff,       ORDER REGARDING PETITION
13                                                       FOR APPOINTMENT OF
     v.                                                  GUARDIAN AD LITEM [Doc. No. 5.]
14
     UNITED STATES,
15
                                      Defendant.
16
17
           This matter is before the Court on Plaintiff Aubrie F’s Petition for Appointment of
18
     Guardian Ad Litem. [Doc. No. 5.]
19
           The Petition states that Shelbe Foate is the mother of Minor Plaintiff Aubrie F.,
20
     and requests the Court appoint Shelbe Foate as guardian ad litem. [Doc. No. 5 at ¶¶ 1-6.]
21
     Nothing in the petition indicates that Ms. Foate does not have legal custody of Aubrie F.
22
     Therefore, it is unclear why it is necessary to separately appoint Ms. Foate as guardian ad
23
     litem in this lawsuit, when it appears that she is a general guardian who can sue on her
24
     child’s behalf. See Doe ex rel. Sisco v. Weed Union Elementary Sch. Dist., No. 2:13-
25
     CV-01145-GEB, 2013 WL 2666024, at *1 (E.D. Cal. June 12, 2013) (holding that
26
     parents’ application for appointment as guardian ad litem was unnecessary, noting that
27
28

                                                     1
                                                                                18cv2850-CAB-MDD
 1   “Rule 17(c)(1)(A) permits a ‘general guardian’ to sue in federal court on behalf of a
 2   minor, and ‘[a] parent is a guardian who may so sue.’”); see also Fed. R. Civ. P. 17(c).
 3         Accordingly, the Petition to appoint Shelbe Foate as the guardian ad litem for
 4   Aubrie F. is DENIED WITHOUT PREJUDICE. Petitioner may re-file the petition
 5   with citation to legal authority and explanation as to why the appointment of a guardian
 6   ad litem is necessary in this case.
 7         IT IS SO ORDERED.
 8   Dated: May 9, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                18cv2850-CAB-MDD
